         Case 1:14-cv-00183-NBF Document 639 Filed 07/26/20 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                   Electronically filed on July 26, 2020

                                                        )
 IDEKER FARMS, INC., et al.,                            )
                                                        )      No. 14-183 L
                     Plaintiffs,                        )
                                                        )      Senior Judge Nancy B. Firestone
                         v.                             )
                                                        )
 THE UNITED STATES OF AMERICA,                          )
                                                        )
                     Defendant.                         )
                                                        )

                     THE UNITED STATES’ AMENDED ANTICIPATED
                             WITNESS ORDER FOR TRIAL

       The United States amends its earlier filing of anticipated witness order (ECF No. 624) to

provide below its currently anticipated order of witness and the estimated testimony time for

each. The United States reserves the right to further amend the order of witnesses or the

testimony time. The United States also reserves the right to incorporate testimony from other

“may call” witnesses, to the extent necessary. The United States reserves any additional time for

cross-examination.

           a.   Dr. Ari Kelman (expert witness) – 1.25 hours
           b.   John Remus (Corps fact witness) – 1.5 hours
           c.   Dan Pridal (Corps fact witness) – 0.75 hour
           d.   Eric Shumate (Corps fact witness) – 0.75 hour
           e.   Dr. Robert Holmes (expert witness) – 2 hours
           f.   Jon Jones (expert witness) – 2 hours
           g.   Andrew Earles (expert witness) – 1 hour
           h.   Virginia Green (USDA fact witness) – 0.5 hour
           i.   Sean O’Neill (USDA fact witness) – 0.5 hour
           j.   Lynette Gruchow (USDA fact witness) – 0.5 hour
           k.   Ryan Mesner (USDA fact witness) – 0.5 hour
           l.   Autumn Simmons (USDA fact witness) – 0.5 hour
           m.   Dr. Robert Evans (expert witness) – 4.5 hours
           n.   David Zanoni (USDA fact witness) – 3 hours
           o.   Jeff Bradley (expert witness) – 1.25 hours
           p.   Dr. David Sunding (expert witness) – 2 hours


                                                    1
         Case 1:14-cv-00183-NBF Document 639 Filed 07/26/20 Page 2 of 2




Respectfully submitted on this 26th day of July, 2020.



                                                    JEAN E. WILLIAMS
                                                    DEPUTY ASSISTANT ATTORNEY
                                                    GENERAL


                                                     /s/ Brent Allen
                                                    BRENT ALLEN
                                                    ELIZABETH MCGURK
                                                    BRAD LENEIS
                                                    TERRY PETRIE
                                                    FRANK SINGER
                                                    United States Department of Justice
                                                    Environment & Natural Resources Division
                                                    Natural Resources Section
                                                    4 Constitution Square, Office 3.153
                                                    150 M Street NE
                                                    Washington DC 20002
                                                    (202) 305-3284
                                                    (202) 305-0506 (fax)
                                                    (202) 305-5140 (mobile)
                                                    Brent.Allen@usdoj.gov

                                                    Attorneys for the United States




                                                2
